Citation Nr: 0821189	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-31 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas that denied the benefit sought on appeal.  
The veteran, who had active service from August 1969 to 
August 1971, appealed that decision, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  An unappealed May 1996 rating decision denied service 
connection for bilateral hearing loss.

2.  The evidence associated with the claims file subsequent 
to the May 1996 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision which, denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.2203 (2007).  

2.  The evidence received subsequent to the May 1996 rating 
decision is not new and material, and the claim for service 
connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in November 2004, April 2005, August 2005 
and April 2006.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that he has hearing loss 
that is related to service.  In general, service connection 
will be granted for a disability resulting from an injury or 
disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
high frequency sensorineural hearing loss, when the disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's claim for service connection for bilateral 
hearing loss was previously considered and denied by the RO 
in May 1996 rating decision.  That rating decision noted that 
there was no record of treatment of hearing loss during 
service or within one year of separation from service, and 
concluded that there was no evidence that demonstrated that 
the veteran's hearing loss was incurred in or aggravated by 
service.  The veteran was notified of that decision and of 
his appellate rights by way of a letter to him dated in May 
1996, but did not appeal that decision.  That decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to 
the May 1996 rating decision consists of statements from the 
veteran made in connection with, and in support of his 
current claim, and a report of a May 2006 VA audiological 
examination performed for purposes of fitting and issuing the 
veteran hearing aids.

While this evidence is new, in that it was not previously of 
record at the time of the May 1996 rating decision, it is not 
material.  For example, this evidence does not demonstrate 
that bilateral hearing loss was manifested during service or 
within one year of separation from service, or contain a 
medical opinion that the hearing loss first demonstrated 
following service was in anyway related to service.  This 
evidence relates the veteran's contentions that his hearing 
loss is related to service and simply documents the presence 
of a hearing loss of such a degree that hearing aids were 
required.  It in no way suggests that the veteran has a 
hearing loss that is in any way related to service.  Thus, 
this evidence does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes 
that new and material evidence has not been submitted to 
reopen the previously denied claim.  

Lastly, the Board observes that the RO attempted to afford 
the veteran a VA audiological examination, but that he failed 
to report for the examination on more than one occasion.  
While the information to obtained from that examination would 
have been relevant and probative to the veteran's claim, the 
VA was under no obligation to afford the veteran such an 
examination in this case.  The provisions of 38 C.F.R. 
§ 3.159 (c)(4)(iii) specifically provide that any 
requirements to afford the veteran a VA examination only 
arise in a finally adjudicated claim, such as this, "only if 
new and material evidence is presented or secured."  Since 
no such evidence has been submitted, the need for a VA 
examination was not indicated in this case.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for hearing loss remains denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


